Citation Nr: 0120829	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-01 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected right knee arthritis.

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of a right ankle fracture.

3.  Entitlement to an evaluation in excess of 0 percent for 
the service-connected chronic obstructive pulmonary disease 
(COPD).

4.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected residuals of a right shoulder 
dislocation.

5.  Entitlement to an evaluation in excess of 0 percent for 
the service-connected residuals of a left eye injury.

6.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1989.

This appeal arose from a July 1997 decision of the Waco, 
Texas, Department of Veterans Affairs (VA), Regional Office 
(RO), which granted service connection for right knee 
arthritis, assigned a 10 percent disability evaluation; the 
residuals of a right ankle fracture, assigned a 10 percent 
disability evaluation; COPD, assigned a 0 percent disability 
evaluation; the residuals of a right shoulder dislocation, 
assigned a 0 percent disability evaluation; and the residuals 
of a left eye injury, assigned a 0 percent disability 
evaluation.  These evaluation were all made effective October 
25, 1996.  This decision also denied entitlement to service 
connection for a skin rash.  The veteran testified at a 
personal hearing at the RO in March 1999.  In July 1999, a 
rating action was issued which increased the evaluations 
assigned to the right knee and right ankle disabilities to 20 
percent; the evaluation assigned to the right shoulder was 
increased to 30 percent.  Each of these increases was made 
effective October 25, 1996.  The noncompensable evaluations 
assigned to the COPD and the left eye injury residuals were 
continued, as was the denial of service connection for a skin 
condition.  In May 2001, the veteran and his wife testified 
before a Member of the Board of Veterans' Appeals (Board) 
sitting in Waco, Texas.

The issues of entitlement to increased evaluations for the 
service-connected right knee, right shoulder and left eye 
injury residuals, as well as the issue of entitlement to 
service connection for a skin condition, will be subject to 
the attached remand.


FINDINGS OF FACT

1.  The veteran's right ankle disability is manifested by 
dorsiflexion of 0 to 5 degrees, plantar flexion of 0 to 45 
degrees, pain on motion, some weakness, moderate instability 
and joint tenderness.

2.  The veteran's COPD is manifested by FEV-1 of 101 percent 
of predicted and  FEV-1/FVC of 97 percent of predicted.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected right ankle fracture residuals have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.321(b)(1); Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.45, Codes 5270, 5271 
(2000).

2.  The criteria for an evaluation in excess of 0 percent for 
the service-connected COPD have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, 
4.31, Code 6604 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances and the duty to notify a veteran of the laws 
and regulations used in the appeal and of the need to submit 
evidence to substantiate the claim(s).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes VA 
examination reports, all of which the Board finds to be 
adequate for rating purposes, as well as treatment records.  
The veteran has also testified at two personal hearings, one 
at the RO and one before a Member of the Board.  No 
additional pertinent evidence has been identified by the 
veteran, and the Board therefore finds that the record as it 
stands is complete and adequate for appellate review.  
Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to increased 
evaluations for the service-connected right ankle fracture 
residuals and COPD.  The Board concludes that the discussions 
in the rating decision, statement of the case, supplemental 
statements of the case and letters have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claim and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been finalized.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2000).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


Right ankle fracture residuals

The veteran's service medical records reflect that he 
fractured his right ankle in 1981.  It was recasted in 1982 
and 1986.  However, even after the casting in 1986, he 
continued to suffer from pain with swelling.

The veteran was examined by VA in April 1997.  He indicated 
that 30 minutes of walking would result in ankle swelling.  
The physical examination noted a mild amount of swelling 
along the lateral malleolus.  There was no real tenderness to 
palpation.  Dorsiflexion was to 50 degrees and plantar 
flexion was to 30 degrees.  Deep tendon reflexes were 2+ 
bilaterally.  Motor strength was 5/5 and coordination was 
intact.  An x-ray was normal.

In March 1999, the veteran testified at a personal hearing at 
the RO.  He stated that he had daily problems with his right 
ankle, to include constant throbbing.  He also described 
experiencing constant swelling and limited motion.

The veteran was afforded a VA examination in April 1999.  He 
complained of right ankle weakness, pain, swelling, warmth 
and instability.  He stated that during flare-ups he would 
have severe swelling and limited use of the right ankle.  He 
indicated that he could only walk two to three blocks without 
symptoms.  The examination noted that movement against 
gravity and strong resistance was significantly limited in 
the right foot and ankle.  Dorsiflexion was from 0 to 5 
degrees and plantar flexion was from 0 to 45 degrees.  
Eversion at the right ankle was to 10 degrees and inversion 
was to about 25 degrees.  Sensation in the right foot was 
normal.  Weakness of dorsiflexion and plantar flexion were 
noted.  A bony prominence of the lateral malleolus and about 
10 degrees valgus ambulation of the os calcis in relation to 
the tibia and fibula were noted.  Movement was painful and 
guarded though normal and there was moderate instability.  
Joint tenderness was present.  An x-ray obtained in May 1999 
was normal.  The diagnosis was right ankle remote injury with 
residuals.

The veteran then testified at a personal hearing before a 
Member of the Board in May 2001.  He noted that his ankle 
joint was deformed and that he had to use a cane to assist in 
walking.  He also noted that the right ankle had a 30 degree 
turn to it when standing.

According to the applicable criteria, a 20 percent evaluation 
is warranted pursuant to 38 C.F.R. Part 4, Code 5271 (2000) 
when there is marked limitation of motion of the ankle.  This 
is the maximum amount of disability compensation allowed 
under this code.  A 30 percent evaluation pursuant to 
38 C.F.R. Part 4, Code 5270 (2000) is justified when there is 
ankylosis of the ankle joint in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  

After a careful review of the evidence of record, it is found 
that an evaluation in excess of the 20 percent evaluation 
currently assigned is not warranted.  The veteran is 
currently receiving the maximum amount of compensation 
allowed under 38 C.F.R. Part 4, Code 5271 for the marked 
limitation of motion which he experiences.  There was no 
suggestion during the April 1999 VA examination that the 
ankle joint was ankylosed in plantar flexion between 30 and 
40 degrees or in dorsiflexion between 0 and 10 degrees, nor 
has the veteran indicated that such ankylosis developed 
following this examination.  Therefore, entitlement to a 30 
percent disability evaluation pursuant to 38 C.F.R. Part 4, 
Code 5270 has not been established.  It is also found that 
the 20 percent disability evaluation currently assigned 
adequately compensates the veteran for his complaints of 
pain, weakness and instability.  The evidence of record does 
not suggest that the veteran has additional functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of joint beyond that contemplated by the currently 
assigned disability evaluation.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for a schedular 
evaluation in excess of 20 percent for the service-connected 
right ankle fracture residuals.


COPD

The veteran's service medical records included the separation 
examination, which showed x-ray evidence of early signs of 
COPD with a large bleb on the apex of the right lung.  This 
was felt to be probably secondary to pneumonia suffered in 
1980.

The veteran was hospitalized in June 1996 at a private 
facility following a myocardial infarction.  A chest x-ray 
showed that his lungs were hyperinflated, but there were no 
infiltrates or effusions.  He was afforded a VA general 
medical examination in January 1997.  This noted that his 
respiratory system was within normal limits.  

The veteran testified at a personal hearing at the RO in 
March 1999.  He stated that very little exertion would result 
in shortness of breath.

VA examined the veteran in April 1999.  He reported having an 
occasional cough, that was without sputum or hemoptysis.  He 
described having dyspnea after walking one-half of a block.  
He denied experiencing paroxysmal nocturnal dyspnea or 
orthopnea.  He also denied receiving any special treatment 
for his COPD.  The examination noted that his respirations 
were 20 per minute and there was no clinical evidence of 
cyanosis, diaphoresis or distress.  His skin color was noted 
to be normal.  His lungs were clear bilaterally and were 
without wheezing or rales.  Breath sounds and air entry were 
minimally less on the right side.  A pulmonary function test 
conducted in May 1999 showed mildly decreased mid-flow 
suggestive of small airway disease.  A chest x-ray revealed a 
right apical bulla; it was otherwise unremarkable.  There was 
no indication of active cardiopulmonary disease.  The 
diagnosis was history of right lung scar (right apical bullae 
on chest x-ray).

Another VA examination was conducted in August 1999.  This 
included the report of pulmonary function tests.  The FVC was 
104 percent of predicted; the FEV-1 was 101 percent of 
predicted; and the FEV-1/FVC was 97 percent of predicted.  
These tests were conducted before the administration of any 
drugs.  

The veteran testified before a Member of the Board in May 
2001.  He stated that he had been told that 80 percent of his 
right lung was scar tissue.  He commented that he had had a 
heart attack in 1996 and that his lungs had shut down.  He 
complained that he had no breathing capacity and was unable 
to walk up a flight of stairs without resting.

According to the applicable criteria, a 10 percent evaluation 
for COPD is warranted for a FEV-1 of 71 to 80 percent 
predicted, or FEV-1/FVCof 71 to 80 percent of predicted for 
DLCO of 66 to 80 percent of predicted.  38 C.F.R. Part 4, 
Code 6604 (2000).

After a careful review of the evidence of record, it is 
determined that an evaluation in excess of the 0 percent 
evaluation currently assigned is not warranted.  There is no 
indication in the evidence of record that the veteran's 
pulmonary function tests have shown FEV-1 of 71 to 80 percent 
predicted, or FEV-1/FVCof 71 to 80 percent of predicted for 
DLCO of 66 to 80 percent of predicted.  In fact, the test 
performed in August 1999 showed that the FEV-1 was 101 
percent of predicted and that the FEV-1/FVC was 97 percent of 
predicted, far better than that contemplated to justify the 
assignment of a compensable evaluation.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for a schedular 
evaluation in excess of 0 percent for the service-connected 
COPD.


Extraschedular evaluations

The RO declined referral of the appellant's claims seeking 
greater disability evaluations for the right ankle disability 
and COPD on an extraschedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2000) in the July 1999 statement of the case 
and in the October 1999 supplemental statement of the case.  
The Board agrees as it does not appear from a review of the 
medical evidence that referral for consideration of an 
extraschedular rating for these disabilities is warranted.  
In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court"), held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, in Bagwell v. Brown, 9 Vet. App. 337 (1996), the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the appellant, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, 9 Vet. App. at 339.

As fully detailed above, the medical evidence does not 
reflect that the appellant's right ankle disability and his 
COPD warrant entitlement to increased compensation for the 
levels presently assigned under the schedular criteria and 
hence, it does not appear that he has "exceptional or 
unusual" disabilities.  It is not shown by the evidence that 
the appellant has required hospitalization in the recent or 
remote past for these disabilities.  He has not sought 
regular outpatient treatment for either of these 
disabilities.  There also appears to be no evidence of record 
that would tend to suggest "marked interference" with 
employment as a result of either disability beyond that 
contemplated by the regular schedular standards.  Hence, in 
the absence of any evidence which reflects that these 
disabilities are exceptional or unusual such that the regular 
schedular criteria are inadequate to rate them, and in light 
of the record which does not show employment handicap due to 
these disabilities, marked interference with employment is 
not shown by a longitudinal review of the record.

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that these disabilities are 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate them, referral under section 
3.321(b)(1) for extraschedular consideration for these 
disabilities is not in order.


ORDER

An evaluation in excess of 20 percent for the service-
connected right ankle fracture residuals is denied.

An evaluation in excess of 0 percent for the service-
connected COPD is denied.


REMAND

The veteran has requested that evaluations in excess of those 
currently assigned to the service-connected right knee 
arthritis, right shoulder dislocation residuals and left eye 
injury residuals be awarded.  He also requested that service 
connection be awarded to his skin condition.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. § 5103A (West Supp. 
2001).  This law also eliminates the concept of a well-
grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In regard to the right knee 
arthritis and right shoulder dislocation residuals, it is 
noted that these disorders were last examined by VA in April 
1999.  This examination noted that the veteran was not using 
any assistive devices, such as a cane.  However, at the time 
of the May 2001 hearing, he was noted to be using a cane, 
thus suggesting that his knee disorder may have worsened.  
Furthermore, at the time of the 1999 VA examination, his 
shoulder motion, though painful, was fairly normal.  However, 
at the May 2001 hearing he indicated that he could not lift 
his arm over his head, again suggesting that this disorder 
may have worsened.  Therefore, it is determined that another 
examination would be helpful in this case in order to 
ascertain the current degree of severity of the right knee 
and right shoulder disorders.  The veteran's left eye injury 
residuals were examined by VA in April 1999 as well.  
However, it is unclear from this examination which residuals 
are attributed solely to his service-connected eye injury; in 
particular, it is not clear whether or not his complaints of 
decreased visual acuity are related to these residuals.  
Finally, a review of the record indicates that the veteran 
was seen in service for complaints of a skin rash; the VA 
examination performed in August 1999 diagnosed folliculitis, 
furunculosis and urticaria by history.  However, there was no 
opinion rendered as to whether or not the currently diagnosed 
disorders are related to the complaints noted in service.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should afford the veteran VA 
orthopedic, ophthalmologic and 
dermatologic examinations by qualified 
physicians.  The claims folder must be 
made available to the examiners to review 
in conjunction with the examinations, and 
the examiners are asked to indicate in the 
examination reports that the claims file 
has been reviewed.  

	a)  The orthopedic examination of 
the right knee and right shoulder should 
include the performance of all indicated 
special tests and must include range of 
motion testing.  The examiner should note 
the range of motion of the right knee 
(flexion and extension) and the right 
shoulder (whether the arm is limited to 
25 degrees from the side).  The examiner 
must obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal ranges of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right knee and right shoulder joints are 
used repeatedly.  Special attention 
should be given to the presence or 
absence of pain, stating at what point in 
the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

	b)  the eye examination should 
include findings as to whether there is 
impairment of visual acuity or field 
loss, pain, rest requirements or episodic 
incapacity related solely to the service-
connected left eye injury residuals.  If 
the veteran suffers from decreased visual 
acuity due to a nonservice-connected 
disorder, it should be so stated for the 
record.

	c)  the dermatological evaluation 
should provide a definitive diagnosis of 
what, if any skin disorders are currently 
present.  The examiner must then render 
an opinion as to whether any diagnosed 
disorders are etiologically related to 
the complaints noted in the service 
medical records or are related to any 
claimed exposure to herbicides in 
service.

The examiners should provide a complete 
rationale for all conclusions reached in 
the above examinations.

3.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



